DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 have been amended.  Claims 1-5 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021, using amendments from 03/24/2021, has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-4 are drawn to a medical image management system which is within the four statutory categories (i.e. machine).  Claim 5 is drawn to a non-transitory 
Claim 1 (Group I) recites:
a medical image management device comprising:
a client terminal;
a medical image management device operably connected to the client terminal, including a hardware processor configured to cause the client terminal to display a medical image thereon and to transmit related information concerning the medical image via the client terminal at least in a part of a time period when the medical image is being displayed on the client terminal, 
wherein the hardware processor outputs data for varying over time a transmission target part of the related information to the mobile time, and causes the client terminal to display the transmission target part of the related information over time in a scrolling display without a user operation the client terminal. 
The bolded limitations, given the broadest reasonable interpretation, cover a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of the method of organizing human activity are underlined and deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 5 is identical as the abstract idea for Claims 1-4 (Group I).
Claims 2-4 include other limitations, for example Claim 2 recites wherein the hardware processor causes a character string of the related information to be displayed with scrolling in a predetermined area on a screen for displaying the medical image in the client terminal, Claim 3 recites wherein the hardware processor generates voice data by converting the character string of the related information into voice and causes a voice output unit of the client terminal to output voice on the basis of the voice data, and Claim 4 recites wherein the related information includes attached information concerning the medical image, clinical information on a patient concerning the medical image, management information on the patient concerning the medical image, an instruction of a doctor concerning the medical image, a treatment plan of the patient concerning the medical image, or an image interpretation report created on a past examination corresponding to an examination concerning the medical image, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.
Furthermore, Claims 1-5 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of hardware processor and client terminal, which amounts to merely invoking a computer as a tool
add insignificant extra-solution activity to the abstract idea (outputting data, displaying the transmission target over time in a scrolling display), see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of processor or client terminal, which amounts to limiting the abstract idea to the field of computing, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0005] and [0009] of the Specification discloses that the additional elements (i.e. hardware processor and client terminal) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. displaying and transmitting data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare, radiology);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives medical image data, and transmits the data to a client terminal over a network, for example the Internet.
Dependent Claims 2-4 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the character string feature of dependent Claim 2) and/or performing repetitive calculations (e.g. the converting character string data to voice data feature of dependent Claim 3).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-5 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “causes the client terminal to display the transmission target part of the related information over time without a user operation on the client terminal.”  There does not appear to be support for this negative limitation in the disclosure.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  See MPEP §2173.05(i).
Applicant cites to paragraphs [0050-0052] and [0112] to support the current amendments.  After a review of paragraphs [0050-0052], the limitation at issue does not appear to be supported.  Paragraphs [0050-0052] discusses a “controller,” but this is insufficient to support the limitation at issue.  
Claims 2-3 are rejected as they depend from claim 1.  Claim 5 is rejected for similar reasons as claim 1.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Westin (U.S. Pub. No. 2015/0278444 A1) in view of Kotula (U.S. Pub. No. 2011/0222746 A1) and Schmidt (U.S. Pub. No. 2012/0232930 A1).
Regarding claim 1, Westin discloses a medical image management device comprising:
a client terminal (Paragraphs [0054-0055] discusses a central computer system that processes medical data that can be sent to mobile devices, construed as client terminal.);
a medical image management device operably connected to the client terminal (Paragraphs [0054-0055] discusses a central computer system that processes medical data that can be sent to mobile devices, construed as operably connected.), including a hardware processor configured to cause the client terminal to display a medical image thereon and to transmit related information concerning the medical image via the client terminal at least in a part of a time period when the medical image is being displayed on the client terminal (Paragraphs [0054-0055] discusses a central computer system that processes medical data, including images, that can be sent to mobile devices in order to display DICOM images.  Paragraphs [0072] and [0085] discuss also transmitting metadata related to the medical image being transmitted, construed as information concerning the medical image.), 
but Westin does not appear to explicitly disclose:
wherein the hardware processor outputs data for varying over time a transmission target part of the related information to the mobile time, and causes the 

Kotula teaches wherein the hardware processor outputs data for varying over time a transmission target part of the related information to the mobile time (Paragraphs [0003] and [0051-0052] discuss that images and orders, which include patient information, can be sent at different times from one another as set by the medical facility, construed as varying transmission target over time without user operation.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Westin to include varying a transmission target part over time, as taught by Kotula, in order to “realize a normalized hanging protocol for displaying medical images generated by the multiple sources (Kotula, Paragraph [0005]).”

	Schmidt teaches causes the client terminal to display the transmission target part of the related information over time in a scrolling display without a user operation on the client terminal (Paragraph [0057] discusses patient data being displayed in a “news ticker” showing a short list of clinical events, construed as displaying related information over time in a scrolling display without a user operation on the client terminal.  Paragraph [0062] discusses the software being used by radiologists for examining medical images, such as x-ray, CT, PET/CT, MRI or ultrasound images.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Westin to include a scrolling display, as taught Schmidt, in order to “assist[] a physician to arrive at a patient diagnosis (Schmidt, Paragraph [0002]).”

Regarding claim 2, Westin discloses character strings being tied to the medical images (Paragraph [0085] discusses the DICOM image file can include a number of data types, including strings, construed as character strings.);
but Westin does not appear to explicitly disclose wherein the hardware processor causes text of the related information to be displayed with scrolling in a predetermined area on a screen for displaying the medical image in the client terminal.  

Schmidt teaches wherein the hardware processor causes the related information to be displayed with scrolling in a predetermined area on a screen for displaying the medical image in the client terminal (Paragraphs [0057] discusses the “news ticker” for patient information being displayed on the left hand side of the GUI, construed as a predetermined area.  Paragraph [0062] discusses the software being used by radiologists for examining medical images, such as x-ray, CT, PET/CT, MRI or ultrasound images.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Westin to include displaying related information with scrolling in a predetermined area on a screen, as taught by Schmidt, in order to in order to “assist[] a physician to arrive at a patient diagnosis (Schmidt, Paragraph [0002]).”


Regarding claim 4, Westin discloses wherein the related information includes attached information concerning the medical image, clinical information on a patient concerning the medical image, management information on the patient concerning the medical image, an instruction of a doctor concerning the medical image, a treatment plan of the patient concerning the medical image, or an image interpretation report created on a past examination corresponding to an examination concerning the medical image (Examiner notes that the claim only requires one of the above to meet the claim limitation.  Paragraphs [0084] discusses the metadata, construed as the related information, includes information about the modality and report or measurement data.).  

Claim 5 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Westin in view of Kotula and Schmidt, in further view of Venon (U.S. Pub. No. 2011/0029326 A1).
Regarding claim 3, Westin does not appear to explicitly disclose wherein the hardware processor generates voice data by converting the character string of the related information into voice and causes a voice output unit of the client terminal to output voice on the basis of the voice data.  

Venon teaches wherein the hardware processor generates voice data by converting the character string of the related information into voice and causes a voice 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Westin to include generating voice data, as taught by Venon, in order to “review the healthcare information via the multimedia presentation (Venon, Paragraph [0091]).”  

Response to Arguments
Claim Rejections under 35 USC § 101
	Applicant argues that the claimed invention results in an improvement over conventional technology and therefore, the claims amount to significantly more than the abstract idea by submitting “that the claims are related to addressing a problem within a conventional graphical user interface (Remarks, page 4-5).”  
	As there is no technological improvement immediately apparent from the claim as drafted, Applicant needs to state what is believed to be a technological improvement.  Deciding which data to display is insufficient to be considered a technological improvement.  There must be a technological problem with a technological solution, neither of which is identified. 
	Therefore, the claims remain rejected as being directed towards ineligible subject matter. 
Claim Rejections under 35 USC § 112

	The section 112(b) amendments are withdrawn in view of Applicant’s amendments. 
 
Claim Rejections under 35 USC § 103
	Applicant argues that the prior art of record does not disclose the amended limitations.  The rejection has been updated in view of Applicant’s amendments. 
Regarding claim 2, the Applicant’s arguments are moot in view of the new grounds of rejection necessitated by the amendments.  
Regarding claim 3, Applicant’s arguments are not persuasive as claim 1 remains rejected and the rejected has been updated to reflect the amendments in both claim 1 and 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHELLE L REICHERT/Art Unit 3686